Title: John Coalter to James Madison, 29 November 1828
From: Coalter, John
To: Madison, James


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Richmond
                                
                                Novr. 29. 1828
                            
                        
                        
                        I wrote you a few days ago that the Governor had not receivd from you a Copy of the proceedings at
                            Charlottesville. It may be that you have no extra Copy left; and I have got one made out from the Enquirer, in which paper
                            of the 25—July, the proceedings were published—I now take the liberty to apprise you of this in case you should find any
                            difficulty on that subject—your obt. Servant
                        
                        
                            
                                Jno. Coalter
                            
                        
                    